ZAPPALA, Justice,
concurring.
I join in the per curiam order but write separately to note that this order is not dispositive of the substantive issue of whether Master Ian Berg is qualified to hold the Office of District Justice. “[T]he judicial remedy of quo warranto is *349available to test an individual’s right to hold a public office.” In re Jones, 505 Pa. 50, 476 A.2d 1287 (1984). Additionally, the Supreme Court has general supervisory and administrative authority over all the courts and district justices. Pa. Const., Art. 5, § 10(a).
NIX, C.J., and FLAHERTY and CAPPY, JJ, join in this concurring statement.